Mr. Justice Waterman delivered the opinion of the court. The defendant below, Griffiths, contended that the guaranty stamped upon the back of the note was put there after he signed his name thereon; that consequently he was an indorser only, and entitled to notice of its non-payment; that if he was an assignor he is not liable, because the note could have been collected from the maker, Bradley, if collection had been prosecuted with due diligence. Two questions of fact were thus presented. Each has been found against plaintiff in error, Griffiths. We can not say that the evidence is such that the court should have found otherwise as to either. If Griffiths were a guarantor, or if he were an assignor and a suit against Bradley would have been unavailing, the judgment was properly entered. We do not regard it as beyond question that Griffiths wrote his name on the back of the note when neither the name of Bradley nor the guaranty had been placed there. Presumptively, the name of Griffiths, a third person, being upon the back of the note presented to Herzog for discount, was placed there as that of a guarantor. Webster v. Cobb, 17 Ill. 459-465; Blatchford v. Milliken, 35 Ill. 434; White v. Weaver, 41 Ill. 409-413; Allen v. Coffil, 42 Ill. 293; Maxwell v. Tansant, 46 Ill. 58; Parkhurst v. Tail, 73 Ill. 343. The fourth proposition of law tendered by the defendants below perhaps should have been held. If error to refuse it, it was an error not, under the evidence, harmful to the defendant. The judgment of the Superior Court is affirmed.